Title: To Thomas Jefferson from Madame de Tessé, 11 [March] 1787
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



a Paris ce 11 fevrier [i.e., March]

Comme vous semblés m’avoir choisie, Monsieur, pour exercer plus particulièrement votre bienfaisance, j’ai attendu la Reception de vos dernières libéralités pour avoir l’honneur de vous écrire. J’ai cru ne pouvoir me présenter d’une manière plus avantageuse qu’en vous annonçant que la fortune avoit secondé vos vues et que les plants de caroline étoient arrivés en bon état. C’est ce que je puis vous attester aujourd’huy en vous offrant l’hommage de ma Reconnoissance. La meilleure partie des magnolia a parfaitement soutenu le voyage et les dionea m’ont paru en végétation dans leurs petites mottes. J’en garde deux dans ma chambre à Paris, pour les soigner journellement moi même, jusqu’à ce que j’aille m’établir à Châville où je vais aujourd’huy planter les autres. J’avois menacé Mr. Short de vous avertir s’il demeuroit toute votre absence éloigné de Paris, il a bien voulu diner hier chés moi et m’assurer que ce n’étoit pas le produit de sa crainte. L’avantage de passer sa jeunesse près de vous, secondant en Lui les dons de la nature, j’aime à présager ce qu’il sera un jour, pour sa famille et son païs. Il m’a trouvé dans un de ces mouvemens d’effervescence qu’excite  l’assemblée des notables. Je me suis livrée devant lui à une conversation un peu vive contre un homme qui n’est pas favorable à Mr. de la Fayette; il seroit embarassé de vous faire savoir quelque chose de positif sur le Résultat des délibérations. On ne s’est encore expliqué que sur les objets d’une moindre importance. L’impôt, qui est sans doute le principal, peut être Levé, mais ne peut être approuvé qu’avec la preuve qu’il est absolument nécessaire. Le controlleur général s’apuie sur ce qu’elle a été fournie au Roy, et les notables sur ce que le Roy peut être trompé dans ce moment cy, comme Mr. de Calonne assure qu’il l’a été par le compte Rendu de Mr. Necker, qui démontroit que la Recette étoit au pair de la dépense, quoiqu’au dire de Mr. de Calonne le déficit fut alors de trente à quarante millions. On n’entrevoit pas le moment où le controlleur général se décidera à donner ses comptes, ni les notables leur avis sans les avoir obtenus, ce qui fait juger que l’assemblée se prolongera beaucoup. Si vous daignés vous Rapeller que vous avés bien voulu me souhaiter une petite terre en Virginie, je serai aussitôt dispensée de vous imposer mon opinion particulière et vous approuverés que je me livre uniquement à la culture de mon jardin. Me. de Tott, qui a déjà eu l’honneur de vous écrire, me charge de joindre l’honneur de tous ses sentimens à celui de la vive Reconnoissance et de l’attachement profond avec lequel j’ai l’honneur d’être, Monsieur, votre tres humble et tres obeissante servante,

Noailles de Tessé

